LEVIN H. CAMPBELL, Circuit Judge
(dissenting).
I disagree with the court’s interpretation of the statutory scheme. While I can appreciate the difficulty of discerning Congress’s intent in this puzzling area, and while I understand why the district court felt that the union election in question was improper, I am unable to read Title I as extending so far as to allow a district court, once balloting has commenced, to invalidate an election and order a new one under its supervision and under terms and conditions extemporized by the court and parties.
I might feel differently if the problem arising in the original election were such as could be cured without setting aside the first election and without holding a new one. For example, if the matter at issue were whether to count certain ballots, it could be that an order to count, or not count, would be authorized under Title I, even though the voting had commenced and the election were in progress. But given the fact that Title IV provides certain procedures for rerun elections, in which the Secretary of Labor is given a special role, I think it unreasonable to derive from Title I the authority to order some other sort of rerun election, excluding the Secretary, in cases where the complaining party reaches the courthouse door before all the ballots are counted.
The resolution this court now adopts— based on a determination that until the ballots are counted the election is not “already conducted,” and that sweeping judicial relief (to the point of ordering a brand-new election under whatever machinery suits the court) is appropriate — seems to me to be both unprecedented and beyond the contemplation of the statute. Congress, as previously noted, provided a special mechanism for holding rerun elections, with the Labor Secretary to administer the election under supervision of the court. The Supreme Court has said that the purpose of this mechanism is to minimize judicial intrusiveness into union elections and to utilize the Secretary’s special expertise. In Calhoon v. Harvey, 379 U.S. 134, 140, 85 *1005S.Ct. 292, 296, 13 L.Ed.2d 190 (1964), for example, the Court recognized the congressional intent “to utilize the special knowledge and discretion of the Secretary of Labor.” Calhooris emphasis on non-intrusiveness into union elections should be especially instructive for us here. Wirtz v. Glass Bottle Blowers Association, 389 U.S. 463, 470-71, 88 S.Ct. 643, 647-48, 19 L.Ed.2d 705 (1968), also speaks of “Title IV’s special function” in safeguarding the election process; the Title IV enforcement method was described as a legislative compromise between this policy and that of avoiding undue intrusiveness. Again, this should caution us against opening the door to ordering new elections under court supervision under a different format than that authorized by the union’s own rules. To say that rerun elections can be ordered without Title IV’s special safeguards if only the final ballot has not been counted seems to me to trench heavily into the congressional design as construed by the Court.
The rule this court now establishes would allow relief under Title I (ordering and supervising a new election) which heretofore has existed only under Title IV. I believe that the proper accommodation between Title I and Title IV requires consideration not only of the stage which the election process has reached but the nature of the relief. If a new, supervised election is required, many concerns argue against finding Title I jurisdiction: intrusiveness, delay, disruption, and the court’s lack of expertise in this area, especially as compared to the Secretary. Moreover, it makes little sense for there to be two potential rerun formats, the choice to depend on the fortuity whether the first election is invalidated before or after its completion. On the other hand, where no new election is required — for example, where only additional ballots have to be sent out — these concerns are not nearly so great. I therefore think that whether an election was “already conducted” should be determined, in part, by looking to the relief requested. This functional approach is suggested in a note in the Columbia Law Review, “PreElection Remedies Under the LandrumGriffin Act,” 74 Colum.L.Rev. 1105, 1124 (1974). Comments elsewhere also describe the disruptive effects of new court-ordered elections. They may be read as implicitly adopting (or at least approving) something like the approach I suggest, for they state that pre-election relief for Title I violations will not intrude upon or disrupt internal union procedures. See Note, “Union Elections and the LMRDA,” 81 Yale L.J. 407, 558-59 (1972); Comment, “Titles I & IV of the LMRDA,” 42 U.Chi.L.Rev. 166, 179 (1974); James, “Union Democracy and the LMRDA,” 13 Harv.C.R.C.L.L.Rev. 247, 316-17 (1978).
The language of the statute itself lends further support to the formulation I favor. Section 483 states first that no union “shall be required by law to conduct elections of officers ... in a different form or manner than is required by its own constitution or bylaws, except as provided by” Title IV. This should caution us to be wary of sanctioning new elections under court-imposed rules. The statute goes on to set up a dichotomy between the time “prior to the conduct” of an election, when “existing rights and remedies to enforce the constitution and bylaws” of the union are enforceable, and the time after an election is “already conducted,” when only Title IV is available for “challenging an election.” It seems to me that what plaintiffs are doing here really is challenging an election: they want this one thrown out, and everything begun over again. This will always be true when a new election is required. Thus, an approach looking to the remedy seems a sensible way of deciding whether an election has already been conducted for the purposes of this statute, since the statute itself speaks of challenging the election. Moreover, Title IV explicitly gives the Secretary the power to supervise a new election after a court determination of a violation. See section 482(c). Title I, on the other hand, while containing a catch-all provision allowing for “appropriate” relief, including injunctions, contains no explicit reference to court supervision of an election. See section 412.
*1006The approach suggested would have several benefits: it would respond to the concerns of Congress and the Supreme Court, and it would be flexible, not sanctioning court supervision of elections under Title I, but not prohibiting swift relief under Title I for violations that may be cured without a new election. This would also correspond to the dividing line between the courts’ and the Secretary’s expertise and areas of effectiveness.
Accordingly, I respectfully dissent from the decision and judgment of the court.